189 F.2d 259
ESTATE of Lester O. STEARNS, Deceased, Inez Stearns, Administratrix, and Inez Stearns, Surviving Wife, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11226.
United States Court of Appeals Sixth Circuit.
May 2, 1951.

Petition to Review Decision of the Tax Court.
John J. Flynn, Buffalo, N. Y., for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Charles E. Lowery, Robert N. Anderson, S. Dee Hanson, Hilbert Zarky, all of Washington, D. C., for respondent.
Before HICKS, Chief Judge, and SIMONS and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel; and upon consideration thereof,


2
It Is Ordered and Adjudged that the decision of the Tax Court entered March 20, 1950, 14 T.C. 420, be and the same is in all things affirmed upon the grounds and for the reasons set forth in the Findings of Fact and Opinion of the Tax Court promulgated March 16, 1950.